DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Species B and Species Y in the reply filed on 6/16/2021 is acknowledged. Therefore, claims 4, 8 and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and/or Species, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/9/2020, 7/16/2020 and 6/21/21 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pohndorf et al. (US 5,353,800, hereinafter Pohndorf) in view of Kleve et al. (US 2012/0004714, hereinafter Kleve).
Regarding claims 1, 6 and 9, Pohndorf discloses an assembly for positioning an electrode of an implantable medical lead 512, as seen in figure 8. The lead includes a distal end with a housing and a needle electrode 516 with a conical tip, the needle electrode extending distally from the distal end of the housing and the needle electrode disposed coaxially with the longitudinal axis of the distal end (Figure 8 and Col. 7, lines 38-44; to sense impedance requires the needle to be conductive). A coupler 524 is disposed proximal to the needle electrode and includes external screw threads 526 that engage with internal screw threads such that rotation of the coupler in a first direction moves the needle distally and rotation in the opposite direction moves the needle proximally (Col. 7, lines 29-44). However, Pohndorf is silent as to the coupler being included in an electrode subassembly located at the distal end of the lead. Attention is directed to Kleve, which also discloses an assembly for positioning an electrode of an implantable medical lead 14, and thus is analogous art with Pohndorf (see figure 1). Kleve discloses a housing 50 at the distal end of the lead with an electrode subassembly in the housing, as seen in figure 3. The electrode subassembly includes a coupler 58 with external threads 66 for engaging with internal threads 68 of the housing lumen such that rotation of the coupler by use of a coil conductor 64 in a first direction moves the needle electrode 24 distally and rotation in the opposite direction moves the needle proximally (figure 3 and par. 0051-0054). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to place the coupler of Pohndorf at the distal end of the lead and include the coil conductor to rotate the coupler as taught by Kleve, as Kleve demonstrates that the coupler would work equally well at that location and would produce the predictable result of rotation of the coupler in a first direction moving the needle distally and rotation in the opposite direction moving the needle proximally without otherwise changing the overall operation or purpose of Pohndorf.
Regarding claims 2, 3 and 5, Pohndorf further discloses an active fixation helix 518 connected to the housing such that the distal end of the needle electrode can extend distally beyond the active fixation device (figure 8 and Col. 7, lines 3-28). 
Regarding claim 7, the housing includes an insulative material (Col. 7, lines 7-10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792